Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 8, 2018

                                     No. 04-18-00455-CV

                     EX PARTE VINCENT TREVOR CALDAROLA,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06739
                       Honorable Solomon Casseb III, Judge Presiding


                                        ORDER
       Appellee is currently represented on appeal by attorney Gayle Calderola. On November
2, 2018, appellee filed a motion asking this court to allow current counsel to withdraw and allow
attorney John F. Carroll to substitute in as counsel on appeal. After review, we GRANT
appellee’s motion and ORDER that John F. Carroll be substituted as appellate counsel for
appellee. Attorney Gayle Calderola is ordered removed as counsel for appellee.

       We order the clerk of this court to serve a copy of this order on all counsel including
attorneys Gayle Calderola and John F. Carroll.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court